DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on 20 December 2021 has been entered. Claim(s) 9 remains pending in this application. Claim(s) 1-8 and 10-13 have been cancelled.  The amendment to the drawings has overcome the drawing objections set forth in the office action mailed 29 September 2021. The amendment has overcome the 103 rejection set forth in the office action mailed 29 September 2021.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 9 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 


Claim 9 recites the limitation “detecting, by the redundancy management module (104), currents and voltages of the two thrust regulation driving circuits and temperatures of the driving modules of the two 15thrust regulation driving circuits in a real time manner to monitor a fault” and “detecting, by the redundancy management module (104), currents and voltages of the 30two mixture ratio regulation driving circuits and temperatures of the driving modules of the two mixture ratio regulation driving circuits in a real time manner, to monitor a fault” but the specification does not describe how the temperature is being detected, i.e. sensors and or methods, and only reiterates the claimed language.  Therefore it is deemed the limitation 

Response to Arguments
Applicant’s arguments, see Pages 24-26, filed 20 December 2021, with respect to Claim 9 have been fully considered and are persuasive.  The §103 rejection of 29 September 2021 has been withdrawn. 

Applicant's arguments filed 20 December 2021, with respect to the §112(a) rejections, have been fully considered but they are not persuasive. 
In response to Applicant’s argument that are supported by paragraph 0044 of the specification it is respectfully pointed out that Paragraph 0044 only recites the claimed limitations.  Paragraph 0044, as acknowledged by the Applicant, states that the controller receives information and then uses the information in a calculation to obtain the PWM wave control signal but there is not description of the calculation or how the information is used to calculate the control signal.  It is pointed out that the term “calculation” is defined by Merriam-Webster as “to determine by mathematical processes” but the specification does not provide any description of the mathematical process to obtain the control wave signal, i.e. an equation 
In response to Applicant’s argument that the method or device for detecting the temperature is well known in the art and is not the creative point in this application it is respectfully pointed out that the claim requires the detecting of the temperature of the driving modules to monitor for a fault and therefore it is necessary to describe how the step of detecting of the temperature is being achieved and thereby used to monitor for the fault, i.e. a semiconductor-based sensor which is in the control circuitry of the driving module or a separate sensor, such as a thermocouple attached to the driving module which then requires a conversion step.  The way in which these sensors measure temperature of an object are different and the way the information is provided will differ and therefore will effect the claimed limitation of monitoring for a fault.
Therefore the §112(a) rejection of Claim 9 is maintained.

Allowable Subject Matter
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741